UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08846 Tributary Funds, Inc. (Exact name of registrant as specified in charter) Tributary Capital Management, LLC 1620 Dodge Street Omaha, Nebraska 68197 (Address of principal executive offices) Daniel W. Koors Jackson Fund Services 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and address of agent of service) Registrant's telephone number, including area code:(800) 662-4203 Date of fiscal year end:March 31 Date of reporting period:October 1, 2010 – December 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedules of Investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value Non-U.S. Government Agency Asset-Backed Securities- 19.8% $ AmeriCredit Automobile Receivables Trust (insured by FSA Assurance), 5.64%, 09/06/13 $ Banc of America Commercial Mortgage Inc. REMIC, 5.00%, 10/10/45 Bayview Financial Acquisition Trust REMIC, 6.21%, 05/28/37(a) Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.53%, 09/11/41 Bear Stearns Commercial Mortgage Securities Inc. REMIC, 4.32%, 02/13/46 Chase Funding Mortgage Loan Asset-Backed Certificates REMIC, 4.60%, 01/25/15 Citimortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Alternative Loan Trust REMIC, 5.86%, 08/25/36(a) Countrywide Asset-Backed Certificates REMIC, 0.34%, 10/25/28(a) Countrywide Asset-Backed Certificates REMIC, 0.50%, 06/25/34(a) Countrywide Asset-Backed Certificates REMIC, 1.51%, 05/25/37(a) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 First Union National Bank Commercial Mortgage REMIC, 6.67%, 12/12/33 Home Equity Asset Trust REMIC, 0.37%, 07/25/37(a) LB-UBS Commercial Mortgage Trust REMIC, 6.37%, 12/15/28 LB-UBS Commercial Mortgage Trust REMIC, 6.30%, 11/15/33 MASTR Asset Securitization Trust REMIC, 5.25%, 11/25/35 Nationstar Home Equity Loan Trust REMIC, 0.32%, 06/25/37(a) Nomura Asset Acceptance Corp. REMIC, 6.00%, 03/25/47(a) Popular ABS Mortgage Pass-Through Trust REMIC, 4.61%, 05/25/35(a) Popular ABS Mortgage Pass-Through Trust REMIC, 4.62%, 05/25/35(a) Preferred Term Securities XXIV Ltd., 0.60%, 03/22/37(a) (b) (c) Principal Amount Security Description Value $ Residential Accredit Loans Inc. REMIC, 5.50%, 01/25/34 $ Residential Accredit Loans Inc. REMIC, 6.00%, 10/25/34 Residential Accredit Loans Inc. REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products Inc. (insured by AMBAC Assurance Corp.) REMIC, 4.02%, 03/25/33 Residential Asset Securities Corp. REMIC, 5.96%, 09/25/31 Residential Asset Securities Corp. REMIC, 0.36%, 12/25/31(a) Residential Asset Securities Corp. REMIC, 0.45%, 03/25/35(a) Structured Asset Securities Corp. REMIC, 5.50%, 07/25/33 Triad Auto Receivables Owner Trust (insured by AMBAC Assurance Corp.), 5.31%, 05/13/13 Wells Fargo Home Equity Trust REMIC, 0.40%, 07/25/36(a) Total Non-U.S. Government Agency Asset-Backed Securities (cost $14,009,712) Corporate Bonds- 44.7% Consumer Discretionary - 2.3% Comcast Corp., 6.50%, 01/15/15 Mohawk Industries Inc., 6.88%, 01/15/16 Newell Rubbermaid Inc., 5.50%, 04/15/13 Consumer Staples - 3.4% Bottling Group LLC, 4.63%, 11/15/12 Church & Dwight Co. Inc., 3.35%, 12/15/15 Kellogg Co., 5.13%, 12/03/12 SUPERVALU Inc., 8.00%, 05/01/16 Wal-Mart Stores Inc., 5.00%, 04/05/12 Energy - 2.8% ConocoPhillips, 4.60%, 01/15/15 Enterprise Products Operating LLC, 9.75%, 01/31/14 Occidental Petroleum Corp., 7.00%, 11/01/13 See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value Financials - 22.3% $ ACE INA Holdings Inc., 5.60%, 05/15/15 $ American Express Credit Corp., 7.30%, 08/20/13 American Honda Finance Corp., 2.65%, 06/29/11(a) (b) Bank of New York Mellon, 6.38%, 04/01/12 BB&T Corp., 6.50%, 08/01/11 Berkshire Hathaway Finance Corp., 5.00%, 08/15/13 Citigroup Inc., 6.50%, 08/19/13 Citigroup Inc., 4.75%, 05/19/15 General Electric Capital Corp., 0.56%, 09/15/14(a) Goldman Sachs Group Inc., 6.00%, 05/01/14 Hartford Financial Services Group Inc., 4.00%, 03/30/15 JPMorgan Chase & Co., 5.15%, 10/01/15 KeyBank NA (guaranteed by FDIC), 3.20%, 06/15/12 KeyBank NA, 5.80%, 07/01/14 Merrill Lynch & Co. Inc., 5.45%, 02/05/13 Metropolitan Life Global Funding I, 5.13%, 06/10/14(b) Morgan Stanley, 4.75%, 04/01/14 National City Corp., 4.00%, 02/01/11 PNC Funding Corp., 0.49%, 01/31/14(a) Pricoa Global Funding I, 5.45%, 06/11/14(b) Regions Bank (guaranteed by FDIC), 3.25%, 12/09/11 Regions Financial Corp., 7.75%, 11/10/14 State Street Bank & Trust Co., 0.50%, 12/08/15(a) State Street Capital Trust III, 8.25% (callable at 100 beginning 03/15/13)(d) Wells Fargo Bank NA, 0.49%, 05/16/16(a) Health Care - 0.8% Medtronic Inc., 1.50%, 04/15/11 Principal Amount Security Description Value Industrials - 0.8% Textron Inc., 6.20%, 03/15/15 $ Information Technology - 3.8% $ CA Inc., 6.13%, 12/01/14 Cisco Systems Inc., 5.25%, 02/22/11 Hewlett-Packard Co., 2.03%, 02/24/11(a) Hewlett-Packard Co., 2.95%, 08/15/12 International Business Machines Corp., 6.50%, 10/15/13 Materials - 3.8% Dow Chemical Co., 7.60%, 05/15/14 Mosaic Co., 7.63%, 12/01/16(b) Nalco Co., 8.25%, 05/15/17 Praxair Inc., 3.95%, 06/01/13 Rio Tinto Finance USA Ltd., 8.95%, 05/01/14 Telecommunication Services - 1.0% AT&T Inc., 5.10%, 09/15/14 Utilities - 3.7% Dayton Power & Light Co., 5.13%, 10/01/13 PacifiCorp, 5.45%, 09/15/13 Public Service Co. of Colorado, 7.88%, 10/01/12 South Carolina Electric & Gas Co., 6.70%, 02/01/11 Wisconsin Energy Corp., 6.50%, 04/01/11 Total Corporate Bonds (cost $29,254,851) Government and Agency Obligations- 31.0% GOVERNMENT SECURITIES - 25.8% Federal Home Loan Bank - 1.3% Federal Home Loan Bank, 4.50%, 09/16/13(e) Federal Home Loan Mortgage Corp. - 1.6% Federal Home Loan Mortgage Corp., 4.50%, 07/15/13(e) Municipals - 2.4% City of Omaha, NE, 2.40%, 12/01/16 Lincoln Nebraska Tax Allocation, Perot Systems Redevelopment Project, 3.25%, 11/01/12 See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) SHORT-INTERMEDIATE BOND FUND Shares or Principal Amount Security Description Value Lincoln Nebraska Tax Allocation, Perot Systems Redevelopment Project, 4.25%, 11/01/14 $ Nebraska Public Power District, Revenue, Series B, 4.14%, 01/01/13 $ State of Mississippi, 2.63%, 11/01/16 Treasury Inflation Index Securities - 3.2% U.S. Treasury Inflation Indexed Note, 1.63%, 01/15/15(f) U.S. Treasury Securities - 17.3% U.S. Treasury Note, 1.75%, 11/15/11 U.S. Treasury Note, 2.75%, 10/31/13 U.S. Treasury Note, 2.63%, 12/31/14 U.S. Treasury Note, 2.38%, 03/31/16 U.S. GOVERNMENT MORTGAGE-BACKED SECURITIES - 5.2% Federal Home Loan Mortgage Corp. - 3.4% Federal Home Loan Mortgage Corp. REMIC, 4.50%, 12/15/17 Federal Home Loan Mortgage Corp. REMIC, 4.00%, 03/15/20 Federal National Mortgage Association - 1.8% Federal National Mortgage Association REMIC, 5.50%, 11/25/34 Federal National Mortgage Association, Interest Only REMIC, 5.00%, 03/25/39 Total Government and Agency Obligations (cost $20,911,548) Preferred Stocks- 0.6% US Bancorp, Series A, 7.19% (callable at 1,000 beginning on 04/15/11)(d) Total Preferred Stocks (cost $564,328) Exchange Traded Funds- 0.5% iShares iBoxx High Yield Corporate Bond Fund Total Exchange Traded Funds (cost $300,106) Investment Company - 1.3% Federated Institutional High-Yield Bond Fund (c) Total Investment Company (cost $750,000) Shares Security Description Value Short Term Investments- 1.5% Investment Company - 1.5% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04%(g) $ Total Short Term Investments (cost $1,005,287) Total Investments - 99.4% (cost $66,795,832) Other assets in excess of liabilities - 0.6% NET ASSETS - 100% $ (a) Variable rate security. The rate reflected is the rate in effect at December 31, 2010. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the Tributary Funds' Board of Directors. (c) Security fair valued in good faith in accordance with the procedures established by the Tributary Funds' Board of Directors. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See Security Valuation in the Notes to Schedules of Portfolio Investments. (d) Perpetual maturity security. Interest rate is fixed until the first call date and variable thereafter. (e) This security is a direct debt of the agency and not collateralized by mortgages. (f) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (g) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. AMBAC AMBAC Indemnity Corp. FDIC Federal Deposit Insurance Corp. FSA Financial Security Assurance Inc. REMIC Real Estate Mortgage Investment Conduit See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INCOME FUND Principal Amount Security Description Value Non-U.S. Government Agency Asset-Backed Securities- 22.9% $ Banc of America Commercial Mortgage Inc. REMIC, 5.20%, 09/10/47(a) $ Bear Stearns Asset Backed Securities Trust REMIC, 5.00%, 10/25/33 Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.53%, 09/11/41 Citigroup Mortgage Loan Trust Inc. REMIC, 6.50%, 07/25/34 Citimortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Alternative Loan Trust REMIC, 5.86%, 08/25/36(a) Countrywide Asset-Backed Certificates REMIC, 0.50%, 06/25/34(a) Countrywide Asset-Backed Certificates REMIC, 1.51%, 05/25/37(a) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.75%, 04/25/33 First Union National Bank Commercial Mortgage REMIC, 6.67%, 12/12/33 Home Equity Asset Trust REMIC, 0.37%, 07/25/37(a) LB-UBS Commercial Mortgage Trust REMIC, 6.37%, 12/15/28 LB-UBS Commercial Mortgage Trust REMIC, 6.30%, 11/15/33 MASTR Asset Securitization Trust REMIC, 5.25%, 11/25/35 Nomura Asset Acceptance Corp. REMIC, 6.00%, 03/25/47(a) Preferred Term Securities XXI Ltd., 5.71%, 03/22/38(b) (c) Preferred Term Securities XXIV Ltd., 0.60%, 03/22/37(a) (b) (c) Residential Accredit Loans Inc. REMIC, 5.50%, 01/25/34 Residential Accredit Loans Inc. REMIC, 6.00%, 10/25/34 Residential Accredit Loans Inc. REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products Inc. (insured by AMBAC Assurance Corp.) REMIC, 4.02%, 03/25/33 Principal Amount Security Description Value $ Residential Asset Securities Corp. REMIC, 5.96%, 09/25/31 $ Structured Asset Securities Corp. REMIC, 5.50%, 07/25/33 Structured Asset Securities Corp. (insured by MBIA Assurance Corp.) REMIC, 5.30%, 09/25/33 Triad Auto Receivables Owner Trust (insured by AMBAC Assurance Corp.), 5.31%, 05/13/13 Wells Fargo Home Equity Trust REMIC, 0.40%, 07/25/36(a) Total Non-U.S. Government Agency Asset-Backed Securities (cost $15,009,854) Corporate Bonds- 23.2% Consumer Discretionary - 1.7% Comcast Corp., 6.50%, 01/15/17 Mohawk Industries Inc., 6.88%, 01/15/16 Newell Rubbermaid Inc., 4.70%, 08/15/20 Consumer Staples - 1.3% Church & Dwight Co. Inc., 3.35%, 12/15/15 PepsiCo Inc., 7.90%, 11/01/18 SUPERVALU Inc., 8.00%, 05/01/16 Energy - 1.2% Enterprise Products Operating LLC, 6.30%, 09/15/17 Tosco Corp., 8.13%, 02/15/30 Financials - 11.4% American Express Co., 6.80%, 09/01/66 Chubb Corp., 6.80%, 11/15/31 Citigroup Inc., 6.50%, 08/19/13 Citigroup Inc., 8.50%, 05/22/19 General Electric Capital Corp., 0.50%, 01/08/16(a) Goldman Sachs Capital I, 6.35%, 02/15/34 Goldman Sachs Group Inc., 6.25%, 09/01/17 Hartford Financial Services Group Inc., 4.00%, 03/30/15 JPMorgan Chase Capital XXV, 6.80%, 10/01/37 KeyBank NA, 5.80%, 07/01/14 See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INCOME FUND Principal Amount Security Description Value $ Merrill Lynch & Co. Inc., 5.00%, 01/15/15 $ Metropolitan Life Global Funding I, 5.13%, 06/10/14(b) Morgan Stanley, 4.75%, 04/01/14 PNC Funding Corp., 0.49%, 01/31/14(a) Prudential Financial Inc., 7.38%, 06/15/19 Regions Financial Corp., 7.75%, 11/10/14 State Street Bank & Trust Co., 0.50%, 12/08/15(a) State Street Capital Trust III, 8.25% (callable at 100 beginning 03/15/13)(d) UBS Preferred Funding Trust V, 6.24% (callable at 100 beginning 05/15/16)(d) Wachovia Bank NA, 6.60%, 01/15/38 Industrials - 1.6% Pitney Bowes Inc., 5.25%, 01/15/37 Textron Inc., 6.20%, 03/15/15 Union Pacific Corp., 5.70%, 08/15/18 Information Technology - 1.2% CA Inc., 6.13%, 12/01/14 International Business Machines Corp., 7.00%, 10/30/25 Materials - 2.5% Dow Chemical Co., 8.55%, 05/15/19 Martin Marietta Materials Inc., 6.60%, 04/15/18 Mosaic Co., 7.63%, 12/01/16(b) Nalco Co., 8.25%, 05/15/17 Rio Tinto Finance USA Ltd., 8.95%, 05/01/14 Telecommunication Services - 0.6% AT&T Inc., 5.50%, 02/01/18 Utilities - 1.7% Alabama Power Co., 5.50%, 10/15/17 Dayton Power & Light Co., 5.13%, 10/01/13 PacifiCorp, 5.50%, 01/15/19 Total Corporate Bonds (cost $13,182,795) Principal Amount Security Description Value Government and Agency Obligations- 49.8% GOVERNMENT SECURITIES - 20.6% Municipals - 2.3% $ Nebraska Public Power District, RB, Series B, 4.85%, 01/01/14 $ New York City, New York, Water Finance Authority & Sewer Revenue, 5.72%, 06/15/42 State of Connecticut, Public Improvements, 4.95%, 12/01/20 State of Connecticut, Public Improvements, 5.63%, 12/01/29 University of Nebraska, RB, Series B, 5.70%, 07/01/29 Treasury Inflation Index Securities - 2.8% U.S. Treasury Inflation Indexed Note, 2.00%, 07/15/14(e) U.S. Treasury Inflation Indexed Note, 2.13%, 01/15/19(e) U.S. Treasury Securities - 15.5% U.S. Treasury Bond, 4.38%, 11/15/39 U.S. Treasury Note, 3.25%, 06/30/16 U.S. Treasury Note, 3.50%, 02/15/18 U.S. Treasury Note, 3.50%, 05/15/20 U.S. GOVERNMENT MORTGAGE-BACKED SECURITIES - 29.2% Federal Home Loan Mortgage Corp. - 12.6% Federal Home Loan Mortgage Corp. REMIC, 4.50%, 04/15/19 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 06/15/21 Federal Home Loan Mortgage Corp. REMIC, 5.00%, 02/15/29 Federal Home Loan Mortgage Corp. REMIC, 5.50%, 08/15/29 Federal Home Loan Mortgage Corp., 4.50%, 11/01/30 Federal National Mortgage Association - 16.6% Federal National Mortgage Association, 5.50%, 11/01/16 Federal National Mortgage Association, 4.50%, 12/01/18 Federal National Mortgage Association REMIC, 4.00%, 02/25/19 Federal National Mortgage Association REMIC, 5.00%, 07/25/19 See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INCOME FUND Shares or Principal Amount Security Description Value $ Federal National Mortgage Association, 7.50%, 08/01/22 $ Federal National Mortgage Association, 4.00%, 06/01/24(f) Federal National Mortgage Association REMIC, 5.50%, 12/25/32 Federal National Mortgage Association, 5.00%, 08/01/34 Federal National Mortgage Association REMIC, 5.50%, 08/25/34 Federal National Mortgage Association, 5.50%, 08/01/37 Federal National Mortgage Association, 6.00%, 09/01/38 Federal National Mortgage Association, 4.50%, 01/01/40 Federal National Mortgage Association, Interest Only REMIC, 4.50%, 03/25/38 Total Government and Agency Obligations (cost $29,245,891) Preferred Stock- 0.7% US Bancorp, Series A, 7.19% (callable at 1,000 beginning on 04/15/11)(d) Total Preferred Stocks (cost $595,666) Exchange Traded Funds- 0.8% iShares iBoxx High Yield Corporate Bond Fund Total Exchange Traded Funds (cost $436,132) Investment Company- 1.5% Federated Institutional High-Yield Bond Fund (c) Total Investment Company (cost $750,000) Short Term Investments- 2.7% Investment Company - 2.7% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04%(g) Total Short Term Investments (cost $1,605,615) Shares Security Description Value Total Investments - 101.6% (cost $60,825,953) Liabilities in excess of other assets - (1.6%) NET ASSETS - 100% $ (a) Variable rate security. The rate reflected is the rate in effect at December 31, 2010. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the Tributary Funds' Board of Directors. (c) Security fair valued in good faith in accordance with the procedures established by the Tributary Funds' Board of Directors. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See Security Valuation in the Notes to Schedules of Portfolio Investments. (d) Perpetual maturity security. Interest rate is fixed until the first call date and variable thereafter. (e) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (f) Investment purchased on a delayed delivery basis. As of December 31, 2010, the total cost of investments purchased on a delayed delivery basis was $1,471,146. (g) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. AMBAC AMBAC Indemnity Corp. MBIA Municipal Bond Investors Assurance RB Revenue Bond REMIC Real Estate Mortgage Investment Conduit See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) BALANCED FUND Shares Security Description Value Common Stocks- 63.3% Consumer Discretionary - 7.6% BorgWarner Inc.(a) $ Chipotle Mexican Grill Inc. - Class A(a) Comcast Corp. - Class A Guess? Inc. McDonald's Corp. NetFlix Inc.(a) Nordstrom Inc. Tempur-Pedic International Inc.(a) Ulta Salon Cosmetics & Fragrance Inc.(a) Consumer Staples - 6.4% Avon Products Inc. Church & Dwight Co. Inc. Colgate-Palmolive Co. Flowers Foods Inc. Herbalife Ltd. Kraft Foods Inc. - Class A PepsiCo Inc. Ralcorp Holdings Inc.(a) Energy - 6.8% Apache Corp. Exxon Mobil Corp. Noble Energy Inc. Occidental Petroleum Corp. Peabody Energy Corp. Schlumberger Ltd. Financials - 7.6% ACE Ltd. Affiliated Managers Group Inc.(a) AFLAC Inc. BlackRock Inc. Credit Acceptance Corp.(a) HCC Insurance Holdings Inc. JPMorgan Chase & Co. State Street Corp. U.S. Bancorp Health Care - 7.9% Abbott Laboratories Biogen Idec Inc.(a) Catalyst Health Solutions Inc.(a) Cerner Corp.(a) Hospira Inc.(a) Medco Health Solutions Inc.(a) Shares Security Description Value Medidata Solutions Inc.(a) $ PSS World Medical Inc.(a) Stryker Corp. Thermo Fisher Scientific Inc.(a) Valeant Pharmaceuticals International Inc. Industrials - 7.9% 3M Co. AGCO Corp.(a) Alliant Techsystems Inc.(a) Emerson Electric Co. Joy Global Inc. Norfolk Southern Corp. Pall Corp. Parker Hannifin Corp. Roper Industries Inc. Information Technology - 13.6% Adobe Systems Inc.(a) Akamai Technologies Inc.(a) Apple Inc.(a) Cisco Systems Inc.(a) Citrix Systems Inc.(a) Cognizant Technology Solutions Corp. - Class A(a) Diodes Inc.(a) Equinix Inc.(a) Factset Research Systems Inc. Hewlett-Packard Co. Intel Corp. MasterCard Inc. - Class A Microsoft Corp. Oracle Corp. SRA International Inc. - Class A(a) Tessera Technologies Inc.(a) Texas Instruments Inc. Materials - 3.4% Agrium Inc. Calgon Carbon Corp.(a) Praxair Inc. Sigma-Aldrich Corp. Telecommunication Services - 0.9% Partner Communications Co. Ltd. - ADR Utilities - 1.2% NextEra Energy Inc. See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) BALANCED FUND Shares or Principal Amount Security Description Value PG&E Corp. $ Total Common Stocks (cost $15,318,482) Corporate Bonds- 14.4% Consumer Discretionary - 1.6% $ Home Depot Inc., 5.40%, 03/01/16 Consumer Staples - 0.9% WM Wrigley Jr. Co., 2.45%, 06/28/12(b) Financials - 9.7% American Express Credit Co., 5.88%, 05/02/13 Bank of America NA, 6.00%, 06/15/16 Commonwealth Bank of Australia, 5.00%, 04/13/20(d) (c) Goldman Sachs Group Inc., 3.63%, 08/01/12 KeyCorp, 6.50%, 05/14/13 Regions Bank, 7.50%, 05/15/18 Vornado Realty Trust, 4.25%, 04/01/15 Wachovia Corp., 5.25%, 08/01/14 Industrials - 2.2% Harley-Davidson Funding Corp., 6.80%, 06/15/18(b) Masco Corp., 7.13%, 03/15/20 Total Corporate Bonds (cost $4,844,214) Government and Agency Obligations- 12.8% GOVERNMENT SECURITIES - 12.8% Municipals - 11.0% Aurora Illinois, GO, Series A, 4.25%, 12/30/17 City of Industry California, Sales Tax Revenue, 7.00%, 01/01/21 County of St. Charles Missouri (Insured by MBIA Insurance Corp), Sales Tax Revenue, 5.16%, 10/01/20 Denver City & County Board of Water Commission, Water Revenue, Series A, 5.00%, 12/15/19 Florida State Board of Education, Lottery Revenue, 5.19%, 07/01/19 Hamden Connecticut, GO, Series B, 5.38%, 08/15/22 Shares or Principal Amount Security Description Value $ Kansas Development Finance Authority, Kansas Project Revenue, Series N, 5.20%, 11/01/19 $ Metro Wastewater Reclamation District, Sewer Revenue, Series B, 5.02%, 04/01/20 New Orleans, Louisiana, Public Improvements, Series A, 7.20%, 12/01/19 Northern Illinois Municipal Power Agency, Power Project Revenue, 5.69%, 01/01/17 Parker Colorado, Series A, 5.30%, 11/01/18 Reeves County Texas, Correctional Facilities, 7.40%, 12/01/17 Santa Monica Community College District, Series A, 5.73%, 08/01/24 State of California, University Revenue Bonds, 5.45%, 11/01/22 State of Colorado, COP, 5.42%, 09/15/20 Tulsa Airports Improvement Trust, Airport & Marina Revenue, Series B, 6.50%, 06/01/21 Vista Community Development Commission California, 7.61%, 09/01/21 Treasury Inflation Index Securities - 1.8% U.S. Treasury Inflation Indexed Note, 1.38%, 01/15/20(e) Total Government and Agency Obligations(cost $4,446,569) Short Term Investments- 9.0% Investment Company - 9.0% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04%(f) Total Short Term Investments (cost $3,183,030) Total Investments - 99.5% (cost $27,792,295) Other assets in excess of liabilities - 0.5% NET ASSETS - 100% $ See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) BALANCED FUND (a) Non-income producing security. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the Tributary Funds’ Board of Directors. (c) Variable rate security. The rate reflected is the rate in effect at December 31, 2010. (d) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended.The security may be resold in transactions exempt from registration, normally to qualified buyers. The security is considered illiquid according to the policies and procedures approved by the Tributary Funds' Board of Directors.The total value of illiquid securities in the Fund was 1.3% of net assets. (e) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (f) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. ADR American Depositary Receipt COP Certificate of Participation GO General Obligation MBIA Municipal Bond Investors Assurance See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) CORE EQUITY FUND Shares Security Description Value Common Stocks- 97.8% Consumer Discretionary - 8.3% Apollo Group Inc. - Class A(a) $ Best Buy Co. Inc. Comcast Corp. - Class A Home Depot Inc. Mohawk Industries Inc.(a) Consumer Staples - 12.1% HJ Heinz Co. Kimberly-Clark Corp. PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co. Walgreen Co. Energy - 12.1% Apache Corp. Chevron Corp. Exxon Mobil Corp. Peabody Energy Corp. Schlumberger Ltd. Financials - 16.2% AFLAC Inc. Bank of America Corp. BB&T Corp. BlackRock Inc. Chubb Corp. Goldman Sachs Group Inc. JPMorgan Chase & Co. MetLife Inc. State Street Corp. Health Care - 11.9% Abbott Laboratories Amgen Inc.(a) Medtronic Inc. Novartis AG - ADR Quest Diagnostics Inc. Industrials - 11.9% 3M Co. Emerson Electric Co. Flowserve Corp. General Electric Co. Jacobs Engineering Group Inc.(a) Shares Security Description Value Information Technology - 19.0% Adobe Systems Inc.(a) $ Applied Materials Inc. Avnet Inc.(a) Cisco Systems Inc.(a) Hewlett-Packard Co. International Business Machines Corp. Microsoft Corp. Oracle Corp. Texas Instruments Inc. Western Union Co. Materials - 3.9% Air Products & Chemicals Inc. Allegheny Technologies Inc. Utilities - 2.4% PG&E Corp. Southern Co. Total Common Stocks (cost $242,911,851) Short Term Investments- 2.1% Investment Company - 2.1% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04%(b) Total Short Term Investments (cost $5,724,772) Total Investments - 99.9% (cost $248,636,623) Other assets in excess of liabilities - 0.1% NET ASSETS - 100% $ (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. ADR American Depositary Receipt See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) LARGE CAP GROWTH FUND Shares Security Description Value Common Stocks- 97.0% Consumer Discretionary - 13.5% Johnson Controls Inc. $ Staples Inc. Starbucks Corp. Target Corp. Consumer Staples - 16.4% Colgate-Palmolive Co. PepsiCo Inc. Procter & Gamble Co. Safeway Inc. Wal-Mart Stores Inc. Whole Foods Market Inc. (b) Energy - 5.7% Schlumberger Ltd. Suncor Energy Inc. Financials - 2.6% Charles Schwab Corp. Health Care - 8.5% Johnson & Johnson Medtronic Inc. Roche Holding AG - ADR UnitedHealth Group Inc. Industrials - 10.1% 3M Co. FedEx Corp. Illinois Tool Works Inc. Koninklijke Philips Electronics NV - NYS Information Technology - 33.4% Adobe Systems Inc. (b) Cisco Systems Inc. (b) Dell Inc. (b) Fiserv Inc. (b) Google Inc. - Class A (b) Hewlett-Packard Co. Intel Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Symantec Corp. (b) VMware Inc. - Class A (b) Shares Security Description Value Materials - 6.8% Ecolab Inc. $ Praxair Inc. Total Common Stocks (cost $67,580,936) Short Term Investments- 2.6% Investment Company - 2.6% Goldman Sachs Financial Square Funds, Prime Obligations Fund, 0.18%(a) Total Short Term Investments (cost $2,189,860) Total Investments - 99.6% (cost $69,770,796) Other assets in excess of liabilities - 0.4% NET ASSETS - 100% $ (a) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. (b) Non-income producing security. ADR American Depositary Receipt NYS New York Shares See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) GROWTH OPPORTUNITIESFUND Shares Security Description Value Common Stocks- 96.6% Consumer Discretionary - 17.6% BorgWarner Inc.(a) $ Capella Education Co.(a) Chico's FAS Inc. Chipotle Mexican Grill Inc. - Class A(a) Coach Inc. DeVry Inc. GameStop Corp. - Class A(a) Guess? Inc. HanesBrands Inc.(a) NetFlix Inc.(a) Nordstrom Inc. Panera Bread Co. - Class A(a) Tempur-Pedic International Inc.(a) Tenneco Inc.(a) Ulta Salon Cosmetics & Fragrance Inc.(a) Wolverine World Wide Inc. Wynn Resorts Ltd. Consumer Staples - 6.8% Avon Products Inc. Church & Dwight Co. Inc. Flowers Foods Inc. Herbalife Ltd. Ralcorp Holdings Inc.(a) Energy - 7.6% CARBO Ceramics Inc. GeoResources Inc.(a) Noble Energy Inc. Peabody Energy Corp. Southern Union Co. Williams Cos. Inc. World Fuel Services Corp. Financials - 7.5% Affiliated Managers Group Inc.(a) Credit Acceptance Corp.(a) Portfolio Recovery Associates Inc.(a) Signature Bank(a) Stifel Financial Corp.(a) Health Care - 13.1% Biogen Idec Inc.(a) Catalyst Health Solutions Inc.(a) Cerner Corp.(a) Hospira Inc.(a) Shares Security Description Value Immucor Inc.(a) $ Impax Laboratories Inc.(a) Medidata Solutions Inc.(a) PSS World Medical Inc.(a) Valeant Pharmaceuticals International Inc. Wright Medical Group Inc.(a) Industrials - 16.4% AGCO Corp.(a) Alliant Techsystems Inc.(a) Applied Industrial Technologies Inc. FTI Consulting Inc.(a) Genesee & Wyoming Inc. - Class A(a) Insituform Technologies Inc. – Class A(a) Joy Global Inc. L-3 Communications Holdings Inc. Landstar System Inc. Lincoln Electric Holdings Inc. Pall Corp. Quanta Services Inc.(a) Roper Industries Inc. Tetra Tech Inc.(a) Woodward Governor Co. Information Technology - 18.3% Adobe Systems Inc.(a) Akamai Technologies Inc.(a) Citrix Systems Inc.(a) Cognizant Technology Solutions Corp. - Class A(a) Diodes Inc.(a) Equinix Inc.(a) Factset Research Systems Inc. Harmonic Inc.(a) Itron Inc.(a) Lawson Software Inc.(a) Mentor Graphics Corp.(a) Power-One Inc.(a) SRA International Inc. - Class A(a) Tessera Technologies Inc.(a) Materials - 7.0% Agrium Inc. Calgon Carbon Corp.(a) Cliffs Natural Resources Inc. Sigma-Aldrich Corp. See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) GROWTH OPPORTUNITIESFUND Shares Security Description Value Telecommunication Services - 2.3% Neutral Tandem Inc.(a) $ Partner Communications Co. Ltd. - ADR Total Common Stocks (cost $56,586,298) Short Term Investments- 2.8% Investment Company - 2.8% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04%(b) Total Short Term Investments (cost $2,554,771) Total Investments - 99.4% (cost $59,141,069) Other assets in excess of liabilities - 0.6% NET ASSETS - 100% $ (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. ADR American Depositary Receipt See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) SMALL COMPANYFUND Shares Security Description Value Common Stocks- 95.0% Consumer Discretionary - 13.4% AnnTaylor Stores Corp.(a) $ Buckle Inc. Callaway Golf Co. Foot Locker Inc. Jack in the Box Inc.(a) Mohawk Industries Inc.(a) Steiner Leisure Ltd.(a) Tractor Supply Co. Consumer Staples - 1.3% Church & Dwight Co. Inc. Energy - 6.7% Bill Barrett Corp.(a) Dresser-Rand Group Inc.(a) SM Energy Co. Tidewater Inc. Financials - 18.0% Affiliated Managers Group Inc.(a) Arthur J Gallagher & Co. Assured Guaranty Ltd. Cullen/Frost Bankers Inc. Delphi Financial Group Inc. - Class A Home Properties Inc. Jones Lang LaSalle Inc. Mack-Cali Realty Corp. MB Financial Inc. MFA Financial Inc. RLI Corp. Selective Insurance Group Texas Capital Bancshares Inc.(a) United Bankshares Inc. Health Care - 10.6% Genomic Health Inc.(a) Martek Biosciences Corp.(a) Mettler Toledo International Inc.(a) PSS World Medical Inc.(a) VCA Antech Inc.(a) West Pharmaceutical Services Inc. Industrials - 15.0% Barnes Group Inc. Carlisle Cos. Inc. CLARCOR Inc. Hubbell Inc. - Class B Shares Security Description Value IDEX Corp. $ Insteel Industries Inc. John Bean Technologies Corp. Tennant Co. Werner Enterprises Inc. Information Technology - 18.9% Anixter International Inc.(a) CACI International Inc. - Class A(a) Daktronics Inc. Entegris Inc.(a) Littelfuse Inc. Microsemi Corp.(a) MTS Systems Corp. National Instruments Corp. Parametric Technology Corp.(a) Park Electrochemical Corp. Rosetta Stone Inc.(a) Syntel Inc. Materials - 7.6% Albemarle Corp. Arch Chemicals Inc. Intrepid Potash Inc.(a) Sensient Technologies Corp. Worthington Industries Inc. Utilities - 3.5% IDACORP Inc. Westar Energy Inc. Total Common Stocks (cost $103,950,550) Short Term Investments- 5.4% Investment Company - 5.4% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04%(b) Total Short Term Investments (cost $7,219,315) Total Investments - 100.4% (cost $111,169,865) Liabilities in excess of other assets - (0.4%) NET ASSETS - 100% $ See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) SMALL COMPANYFUND (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of December 31, 2010. See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Foreign Stocks- 97.6% Australia - 10.5% AGL Energy Ltd. $ Amcor Ltd. AMP Ltd. ASX Ltd. Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Boral Ltd. Commonwealth Bank of Australia Goodman Fielder Ltd. GPT Group Leighton Holdings Ltd. National Australia Bank Ltd. Orica Ltd. QBE Insurance Group Ltd. Sonic Health Care Ltd. Toll Holdings Ltd. Westfield Group Westfield Retail Trust(a) Westpac Banking Corp. Woolworths Ltd. WorleyParsons Ltd. Belgium - 1.7% Belgacom SA UCB SA Brazil - 0.5% BM&F Bovespa SA(a) Brookfield Incorporacoes SA EDP - Energias do Brasil SA Lojas Renner SA MRV Engenharia e Participacoes SA Natura Cosmeticos SA(a) Rossi Residencial SA TIM Participacoes SA China - 1.2% Bank of China Ltd. Bank of Communications Co. Ltd. China Merchants Holdings International Co. Ltd. China Petroleum & Chemical Corp. China Shineway Pharmaceutical Group Ltd. China Zhongwang Holdings Ltd. CNOOC Ltd. Greentown China Holdings Ltd.(a) Shares Security Description Value Guangzhou R&F Properties Co. Ltd.(a) Huaneng Power International Inc. Industrial & Commercial Bank of China Jiangsu Expressway Co. Ltd. PetroChina Co. Ltd. Renhe Commercial Holdings Co. Ltd. Shanghai Electric Group Co. Ltd.(a) Shimao Property Holdings Ltd. Shui On Land Ltd. Soho China Ltd.(a) Want Want China Holdings Ltd. Zhejiang Expressway Co. Ltd.(a) Czech Republic - 0.1% Komercni Banka AS Finland - 2.0% Nokia Oyj Orion Oyj Pohjola Bank Plc France - 10.0% BNP Paribas Bouygues SA Carrefour SA Casino Guichard Perrachon SA Eiffage SA France Telecom SA Gecina SA Lagardere SCA LVMH Moet Hennessy Louis Vuitton SA Neopost SA PagesJaunes Groupe SA Sanofi-Aventis SA Total SA Vivendi SA Germany - 7.4% BASF SE Hochtief AG RWE AG Greece - 0.3% OPAP SA Hong Kong - 1.8% Fushan International Energy Group Ltd. Hopewell Holdings Ltd. NWS Holdings Ltd.(a) See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Skyworth Digital Holdings Ltd. $ Indonesia - 0.2% Astra Agro Lestari Tbk PT Perusahaan Gas Negara PT PT Astra International Tbk PT Tambang Batubara Bukit Asam Tbk Semen Gresik Persero Tbk PT United Tractors Tbk PT Italy - 3.2% Banca Carige SpA Enel SpA ENI SpA Pirelli & C. SpA Japan - 20.8% AEON Credit Service Co. Ltd. Asahi Glass Co. Ltd. China Bank Ltd. Chubu Electric Power Co. Inc. Daito Trust Construction Co. Ltd. Denki Kagaku Kogyo K K Eisai Co. Ltd. Fast Retailing Co. Ltd. Fujitsu Ltd. Fukuoka Financial Group Inc. Furukawa Electric Co. Ltd. Honda Motor Co. Ltd. 85 Japan Prime Realty Investment Corp. Joyo Bank Ltd. Kajima Corp. Kansai Electric Power Co. Inc. Kyushu Electric Power Co. Inc. Lawson Inc. Mitsubishi UFJ Financial Group Inc. Mitsui & Co. Ltd. Mizuho Financial Group Inc. MS&AD Insurance Group Holdings Nintendo Co. Ltd. Nippon Express Co. Ltd. Nippon Telegraph & Telephone Corp. Nissan Chemical Industries Ltd. Nisshin Seifun Group Inc. Nissin Foods Holdings Co. Ltd. NTT DoCoMo Inc. Ricoh Co. Ltd. Sankyo Co. Ltd. Secom Co. Ltd. Shin-Etsu Chemical Co. Ltd. Shiseido Co. Ltd. Shares Security Description Value Sumitomo Chemical Co. Ltd. $ Sumitomo Corp. Sumitomo Rubber Industries Inc. Taisei Corp. Takeda Pharmaceutical Co. Ltd. USS Co. Ltd. Malaysia - 0.2% Lafarge Malayan Cement Bhd Malayan Banking Bhd Mexico - 0.4% Alfa SAB de CV Grupo Financiero Inbursa SA Grupo Modelo SAB de CV Kimberly-Clark de Mexico SAB de CV Telefonos de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands - 3.2% Koninklijke DSM NV Koninklijke KPN NV Koninklijke Philips Electronics NV Royal Dutch Shell Plc Unilever NV New Zealand - 0.5% SKYCITY Entertainment Group Ltd. Norway - 1.4% SeaDrill Ltd. StatoilHydro ASA Yara International ASA Philippines - 0.0% Bank of the Philippine Islands Philippine Long Distance Telephone Co. Poland - 0.2% Bank Zachodni WBK SA KGHM Polska Miedz SA Powszechna Kasa Oszczednosci Bank Polski SA Portugal - 0.7% Energias de Portugal SA Russia - 0.4% Lukloil OAO - ADR See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Surgutneftegaz - ADR $ South Africa - 0.7% African Bank Investments Ltd. Exxaro Resources Ltd. FirstRand Ltd. Impala Platinum Holdings Ltd. Kumba Iron Ore Ltd. MMI Holdings Ltd. Pretoria Portland Cement Co. Ltd. Reunert Ltd. Sanlam Ltd. Sasol Ltd. Standard Bank Group Ltd. South Korea - 1.1% Dongbu Insurance Co. Ltd. Hana Financial Group Inc. Hyundai Mipo Dockyard Co. Ltd. Hyundai Securities Co. Ltd. Kangwon Land Inc. Korea Exchange Bank Korea Life Insurance Co. Ltd. KT Corp. KT&G Corp. LG Telecom Ltd. S1 Corp. Samsung Fire & Marine Insurance Co. Ltd. Samsung Heavy Industries Co. Ltd. SK Holdings Co. Ltd. SK Telecom Co. Ltd. Spain - 3.4% Banco Bilbao Vizcaya Argentaria SA Banco de Sabadell SA Banco Santander SA Repsol YPF SA Sweden - 4.1% Atlas Copco AB Nordea Bank AB Skanska AB Svenska Handelsbanken Switzerland - 5.6% Credit Suisse Group AG Nestle SA Novartis AG Roche Holding AG Shares Security Description Value Syngenta AG $ Zurich Financial Services AG Taiwan - 1.1% Acer Inc. Advantech Co. Ltd. Cheng Shin Rubber Industry Co. Ltd. Chicony Electronics Co. Ltd. China Development Financial Holding Corp. China Life Insurance Co. Ltd. Chinese Gamer International Corp. Compal Electronics Inc. Coretronic Corp. Delta Electronics Inc. Eternal Chemical Co. Ltd. Farglory Land Development Co. Ltd. Formosa Plastics Corp. HTC Corp. Inventec Co. Ltd. Kinsus Interconnect Technology Corp. Lite-On Technology Corp. Mega Financial Holdings Co. Ltd. Nan Ya Plastics Corp. Novatek Microelectronics Corp. Phison Electronics Corp. Pixart Imaging Inc. Powertech Technology Inc. Richtek Technology Corp. Taiwan Cement Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TSRC Corp. Unimicron Technology Corp. United Microelectronics Corp. Wistron Corp. WPG Holdings Co. Ltd. Young Fast Optoelectronics Co. Ltd. Thailand - 0.1% Bangkok Bank Public Co. Ltd. Charoen Pokphand Foods Public Co. Ltd. Kasikornbank Public Co. Ltd. Krung Thai Bank PCL PTT Aromatics & Refining PCL PTT Public Company Ltd. Siam Commercial Bank Public Co. Ltd. Thai Oil PCL See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) INTERNATIONAL EQUITY FUND Shares Security Description Value Turkey - 0.2% Akbank T.A.S. $ Tupras Turkiye Petrol Rafine Turk Telekomunikasyon AS United Kingdom - 14.6% AstraZeneca Plc Aviva Plc BHP Billiton Plc Bradford & Bingley Plc(a) (b) (c) — British American Tobacco Plc British Land Co. Plc Diageo Plc Firstgroup Plc GlaxoSmithKline Plc Home Retail Group Plc HSBC Holdings Plc ICAP Plc J Sainsbury Plc Legal & General Group Plc Marks & Spencer Group Plc Reckitt Benckiser Group Plc RSA Insurance Group Plc Standard Chartered Plc Standard Life Plc Unilever Plc Vodafone Group Plc Total Foreign Stocks (cost $94,957,311) Preferred Stocks- 1.3% Brazil - 0.8% Banco do Estado do Rio Grande do Sul Cia de Bebidas das Americas Gerdau SA Metalurgica Gerdau SA Ultrapar Participacoes SA Vivo Participacoes SA Germany - 0.5% Volkswagen AG, 3.15% Total Preferred Stocks (cost $1,004,396) Exchange Traded Funds- 0.8% Global X/InterBolsa FSTE Colombia 20 ETF iPath MSCI India Index Exchange-Traded Note(a) Shares Security Description Value iShares MSCI Chile Investable Market Index Fund $ Total Exchange Traded Funds (cost $741,780) Total Investments - 99.7% (cost $96,703,487) Other assets in excess of liabilities - 0.3% Total Net Assets - 100% $ (a) Non-income producing security. (b) The security is considered illiquid according to the policies and procedures approved by the Tributary Funds' Board of Directors.The total value of illiquid securities in the Fund was 0.0% of net assets. (c) Security fair valued in good faith in accordance with the procedures established by the Tributary Funds' Board of Directors. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See Security Valuation in the Notes to Schedules of Portfolio Investments. ADR American Depositary Receipt See accompanying notes to schedules of portfolio investments. QUARTERLY REPORT 2010 NOTES TO SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) 1. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by Tributary Funds, Inc. (the "Company") in the preparation of its financial statements.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of income and expenses for the period.Actual results could differ from those estimates.The Company currently offers shares of eight distinct portfolios (collectively, the "Funds" and individually, a "Fund"). Security Valuation The net asset value (“NAV”) per share of each Fund is determined each business day as of the close of the New York Stock Exchange (“NYSE”), which is normally 4 p.m. Eastern Time.Each Fund’s NAV is calculated by adding the value of all securities and other assets of the Fund, subtracting its liabilities and dividing the result by the number of its outstanding shares.In valuing a Fund’s assets for calculating the NAV, securities listed on a securities exchange, market or automated quotation system for which quotations are readily available, including traded over-the-counter securities, are valued at the last quoted sale price on the primary exchange or market (foreign or domestic) on which they traded or, if there is no such reported sale on the valuation date, at the most recent quoted bid price.Investments in mutual funds are valued at the NAV per share determined as of the close of the NYSE.Debt securities (other than short-term investments) are valued at prices furnished by pricing services and generally reflect last reported sales price if the security is actively traded or an evaluated bid price obtained by employing methodologies that utilize actual market transactions; broker supplied valuations; or factors such as yield, maturity, call features, credit ratings or developments relating to specific securities in arriving at the valuation.Prices provided by pricing services are subject to review and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.The Funds' investment adviser and sub-advisers, as applicable, assist the Company’s Board of Directors (the “Board”), which is responsible for this review and determination process.Short-term obligations (maturing within 60 days) may be valued on an amortized cost basis, unless such value does not approximate market value.Securities for which quotations are not readily available are valued at fair value as determined in good faith by the Company’s Fair Value Committee pursuant to procedures established by the Board. Factors used in determining fair value include, but are not limited to, type of security or asset, fundamental analytical data relating to the investment, evaluation of the forces that influence the market in which the security is purchased and sold and information as to any transactions or offers with respect to the security.In the event of an increase or decrease in the value of a designated benchmark index greater than predetermined levels, the International Equity Fund may use an independent statistical fair value pricing service to fair value certain international equity securities. The Funds use a framework for measuring fair value.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (exit price).One component of fair value is a three-tier fair value hierarchy.The basis of the tiers is dependent upon various “inputs” used to determine the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – includes valuations based on quoted prices of identical securities in active markets including valuations for securities listed on a national or foreign stock exchange or investments in mutual funds whose NAVs are available on the valuation date. Level 2 – includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include broker quotes, closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.Indirect significant observable inputs include factors such as interest rates, yield curves, prepayment speeds or credit ratings.Level 2 includes valuations for fixed income securities priced by pricing services, broker quotes in active markets, securities subject to corporate actions, mutual funds whose NAVs are not available until the subsequesnt day, international equity securities priced by an independent statistical fair value pricing service, or ADRs and GDRs for which quoted prices in active markets are not available. QUARTERLY REPORT 2010 NOTES TO SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) Level 3 – includes valuations based on inputs that are unobservable and significant to the fair value measurement, including the Company’s own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, issuer news, trading characteristics, or industry specific inputs such as: trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities that are priced based on single source broker quotes, where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued or for which reliable quotes are not available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those investments. The following is a summary of the inputs used to value each Fund’s investments as of December 31, 2010, by category: LEVEL 1 - Quoted Prices LEVEL 2 - Significant Observable Inputs LEVEL 3 - Significant Unobservable Inputs Total Short-Intermediate Bond Fund Non-U.S. Government Agency Asset-Backed Securities $- Corporate Bonds - - Government and Agency Obligations - - Preferred Stocks - - Exchange Traded Funds Investment Companies - - Short Term Investments - - Total Income Fund Non-U.S. Government Agency Asset-Backed Securities $- Corporate Bonds - - Government and Agency Obligations - - Preferred Stocks - - Exchange Traded Funds - - Investment Companies - - Short Term Investments - - Total Balanced Fund Common Stocks $- $- Corporate Bonds - - Government and Agency Obligations - - Short Term Investments - - Total $- Core Equity Fund Common Stocks $- $- $ 267,535,138 Short Term Investments - - Total $- $- Large Cap Growth Fund Common Stocks $- $- Short Term Investments - - Total $- $- QUARTERLY REPORT 2010 NOTES TO SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) LEVEL 1 - Quoted Prices LEVEL 2 - Significant Observable Inputs LEVEL 3 - Significant Unobservable Inputs Total Growth Opportunities Fund Common Stocks $- $- Short Term Investments - - Total $- $- Small Company Fund Common Stocks $- $- Short Term Investments - - Total $- $- International Equity Fund Foreign Stocks - - Preferred Stocks - - Exchange Traded Funds - - Total $- $- $ 106,309,283 The only significant transfers in and out of Level 1 and Level 2 during the period ended December 31, 2010 occurred in the International Equity Fund.As previously noted, an independent statistical fair value pricing service is used to value international equity securities where criteria constituting a significant event exists.In instances where criteria constituting a significant event exists and foreign investments are valued using an independent statistical fair value pricing service, they are considered Level 2 valuations.In the absence of the existence of such criteria, the same foreign investments are generally valued using market prices from the applicable exchange and are considered Level 1 valuations.Significant event criteria did not exist as of March 31, 2010 or December 31, 2010, and therefore foreign investments were generally valued as Level 1 on March 31, 2010 and December 31, 2010. The following table is a rollforward of Level 3 investments by category for which significant unobservable inputs were used to determine fair value during the period ended December 31, 2010: Balance at Beginning of Period Transfers Into Level 3 Transfers Out of Level 3 Total Realized and Change in Unrealized Gain/ (Loss) Purchases (Sales) Balance at End of Period Change in Unrealized Appreciation/ (Depreciation) for Level 3 Investments Held at End of Period Short-IntermediateBond Fund Non-U.S. Government Agency Asset- Backed Securities $- $- $- $ 331,763 Income Fund Non-U.S. Government Agency Asset- Backed Securities $- $- $ 443,514 QUARTERLY REPORT 2010 NOTES TO SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) Securities Transactions and Investment Income During the period ended December 31, 2010, securities transactions are accounted for no later than one business day following trade date.Interest income is recognized on the accrual basis and includes, where applicable, the amortization of premium or accretion of discount.Dividend income is recorded on the ex-dividend date.Gains or losses realized on the sales of securities and on foreign currency transactions are determined by comparing the identified cost of the security lot sold with the net sale proceeds. Risk Associated with Foreign Securities and Currencies The International Equity Fund invests in securities of foreign issuers in various countries.These investments may involve certain considerations and risks not typically associated with investments in the United States as a result of, among other factors, the possibility of adverse future political and economic developments, lack of liquidity, low market capitalizations, foreign currency fluctuations, and the level of governmental supervision and regulation of securities markets in the respective countries.In addition, with respect to certain countries, there is the possibility of expropriation of assets, confiscatory taxation, and political or social instability or diplomatic developments, all of which could adversely affect the value of those securities. Certain countries may also impose substantial restrictions on investments on their capital markets by foreign entities, including restriction on investment in issuers or industries deemed sensitive to the relevant nation’s interests.These factors may limit the investment opportunities available or result in lack of liquidity and high price volatility with respect to securities of issuers from developing countries. Forward Foreign Currency Exchange Contracts The International Equity Fund may enter into forward foreign currency contracts in connection with a planned purchase or sale of securities or to hedge the U.S. dollar value of securities denominated in a particular currency.A forward foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date.The use of forward foreign currency contracts does not eliminate fluctuations in the underlying prices of the International Equity Fund’s portfolio securities, but it does establish a rate of exchange that can be achieved in the future.The value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates.Forward foreign currency contracts are marked-to-market daily based on the bid exchange rate of the underlying currency and any gains or losses are recorded by a Fund as unrealized gain or loss and as a receivable or payable from forward foreign currency contracts.Upon delivery or receipt of the currency, a realized gain or loss is recorded which is equal to the difference between the value of the contract at the time it is opened and the value at the time it is closed.The International Equity Fund could be exposed to risks if the counterparties to the contracts are unable to meet the terms of their contracts and from unanticipated movements in the value of a foreign currency relative to the U.S. dollar.Although contracts limit the risk of loss due to a decline in the value of the hedged currency, they also limit any potential gain that might result should the value of the currency increase.During the period ended December 31, 2010, the International Equity Fund did not hold any forward foreign currency contracts. Foreign Currency Translation The books and records of each Fund are maintained in U.S. dollars.Foreign currency amounts are translated into U.S. dollars on the following basis: (i) Fair value of investment securities, other assets and liabilities at the current bid rate of exchange (ii) Purchases and sales of investment securities, income, and expenses at the relevant rates of exchange prevailing on the respective dates of such transactions The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to changes in the market prices of such securities.The Funds report gains and losses on foreign currency related transactions as realized and unrealized gains and losses for financial reporting purposes, whereas such gains and losses are treated as ordinary income or loss for U.S. federal income tax purposes. QUARTERLY REPORT 2010 NOTES TO SCHEDULES OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) Dividends and interest from non-U.S. sources received by a Fund are generally subject to non-U.S. net withholding taxes at rates ranging up to 25%.Such withholding taxes may be reduced or eliminated under the terms of applicable U.S. income tax treaties, and each Fund intends to undertake any procedural steps required to claim the benefits of such treaties.If the value of more than 50% of the Fund’s total assets at the close of any taxable year consists of stock or securities of non-U.S. corporations, the International Equity Fund is permitted and may elect to treat any non-U.S. taxes paid by it as paid by its shareholders. Restricted Securities A restricted security is a security which has been purchased through a private offering and cannot be resold to the general public without registering the transaction under the Securities Act of 1933 (the “1933 Act”), as amended, or pursuant to the resale limitations provided by Rule 144 under the 1933 Act, or an exemption from the registration requirements of the 1933 Act.Whether a restricted security is illiquid or not is determined pursuant to guidelines established by the Board. Not all restricted securities are considered illiquid.As of December 31, 2010, the Balanced Fund held the following Rule 144A security that was not deemed liquid: Security Acquisition Date Acquisition Cost Market Value Percentage of Net Assets Commonwealth Bank of Australia, 5.00%, 04/13/20 3/31/10 $ 469,156 1.3% 2.Federal Income Taxes At December 31, 2010, the cost basis, gross unrealized appreciation, gross unrealized depreciation and net unrealized appreciation/(depreciation) for federal income tax purposes were as follows: Fund Name Tax Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation/ Depreciation Tributary Short-Intermediate Bond Fund Tributary Income Fund Tributary Balanced Fund Tributary Core Equity Fund Tributary Large Cap Growth Fund Tributary Growth Opportunities Fund Tributary Small Company Fund Tributary International Equity Fund The difference between book-basis and tax-basis amounts are attributable primarily to tax deferral of losses on wash sales, mark-to-market on investments in passive foreign investment companies and tax amortization/accretion methods for premium and market discount. Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the registrant’s disclosure controls and procedures as conducted within 90 days of the filing date of this report, that these disclosure controls and procedures are adequately designed and are operating effectively to ensure that information required to be disclosed by the registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended (the “Act”) (17 CFR 270.30a-3(d)) that occurred during the registrant’s most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits. Certifications required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tributary Funds, Inc. By: /s/ Daniel W. Koors Daniel W. Koors Treasurer Date: March 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stephen R. Frantz Stephen R. Frantz President Date: March 1, 2011 By: /s/ Daniel W. Koors Daniel W. Koors Treasurer Date: March 1, 2011 Exhibit List Exhibit 3(a): Certification of the President required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Exhibit 3(b): Certification of the Treasurer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended.
